Title: To Benjamin Franklin from François-Félix Nogaret, 29 January 1783
From: Nogaret, François-Félix
To: Franklin, Benjamin


Vlles. Le 29 Janvr [1783]
Aimable Docteur! homme utile! Votre santé est-elle retablie? Personne ne le desire plus que vos respectueux amis de versailles homme et femme f. nogaret. Je vous prierai d’agréer, pour vos etrennes, Le portrait de notre archevêque de Paris, qui paraîtra dans les premiers jours de janvier, et qu’on vous portera. Menagés une Santé precieuse à tout le monde, et continués d’avoir quelqu’amitié pour celui qui est avec tous les Sentimens d’estime et de veneration que vous inspirez Monsieur votre très humble et très obeissant Serviteur
FELIX-NOGARET
Mes respectueuses civilités, je vous prie, à Monsieur votre fils.
 
Notation: Felix Nogaret.
